Citation Nr: 1220570	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-42 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for service-connected degenerative disc and joint disease of the lumbosacral spine.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1962 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and July 2009 rating decisions by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The March 2004 decision denied entitlement to an increased evaluation for the service-connected low back disability.  In a July 2006 decision, the Board affirmed that denial, and additionally denied entitlement to TDIU, which was the subject of a separate RO decision.  The Veteran appealed the denial of an increased rating to the Court of Appeals for Veterans Claims (CAVC or the Court) which, in April 2007, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for further action.  The Court specified that the issue of entitlement to TDIU was "not contested" and that any appeal of the Board decision on that matter was dismissed.  This means that the denial of TDIU is final; only the matter of entitlement to an increased evaluation continued following the Court decision.

The July 2009 rating decision denied entitlement to TDIU based on a newly filed claim for that benefit, received in February 2009.

In an April 2010 decision, the Board remanded both matters for further development.

The Veteran testified at a January 2006 hearing held at the RO before the undersigned Veterans Law Judge (Travel Board).  A transcript of the hearing is associated with the claims file.  The Veteran has not testified in connection with his most recent appeal for entitlement to TDIU.  He requested a Travel Board in June 2011, but withdrew his request in February 2012.


FINDINGS OF FACT

1.  Service-connected degenerative disc and joint disease of the lumbosacral spine is manifested by limitation of motion in flexion to no less than 55 degrees; there is no ankylosis of the entire spine or any neurological symptoms or manifestations associated with the low back disability.

2.  The sole service connected disability of degenerative disc and joint disease of the lumbosacral spine, rated 60 percent disabling, does not prevent the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for service-connected degenerative disc and joint disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2004, May 2004, November 2007, September 2008, and February 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The November 2007, September 2008, and February 2009 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Multiple VA examinations have been conducted, most recently in April 2011; the examiners made all findings and rendered all opinions necessary to application of the Rating Schedule.  The examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran, through his representative, has objected to the adequacy of the examinations with regard to TDIU.  The objections are unfounded; they reflect reliance upon a generalized or medical meaning of terms and inapplicable SSA disability standards, as opposed to the definitions and criteria clearly set forth in the Rating Schedule.  The specific objections are addressed further below.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



Evaluation of the Low Back Disability

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The criteria for evaluation of disabilities of the spine have been amended in the recent past.  The criteria for evaluation of intervertebral disc syndrome (IVDS) were amended effective September 23, 2002, and the criteria for evaluation of disabilities rated based on limitation of motion were amended effective September 26, 2003.  Only the current criteria are applicable here; no increase can be granted under the older criteria, as no claim was pending at the time of the amendment.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, reporting to VA examiners that he needs to lie down during flare-ups of pain, there is no record of any order or directive from a doctor requiring bed rest, and there is no indication that a doctor's care was required during such periods.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is not appropriate.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The sole available higher evaluation under the currently applicable rating criteria requires a showing of unfavorable ankylosis of the entire spine to merit a 100 percent rating.  38 C.F.R. § 4.71a.

At no time has any private or VA doctor reported any objective finding or subjective complaint reflecting unfavorable ankylosis or the functional equivalent.  Unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Code 5. "Fixation" is a requirement, and doctors uniformly note the continued ability (albeit with limitation) of the Veteran to flex and extend his back through greater than half of the range considered normal for VA purposes, even upon consideration of any additional functional impairment imposed by weakness, fatigue, pain, lack of endurance, or incoordination with repeated movement.

Accordingly, no higher schedular evaluation is applicable under Code 5243.

The Veteran argues, however, that additional separate compensable evaluations are warranted for neurological manifestations related to the diseased lumbosacral disc.  The General Rating Formula for Diseases and Injuries of the Spine in fact does permit separate evaluations, consistent with the requirement that all disabling manifestations of injury must be accounted for and compensated, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994);  38 C.F.R. § 4.14.

However, no neurological manifestations attributable to the service-connected low back disability are demonstrated.  The Veteran alleges the presence of radiculopathy, but the objective testing conducted at the insistence of his representative in June 2010 very clearly establishes that there are no lower extremity neurological symptoms associated with the lumbosacral disc disease.  Instead, peripheral neuropathy (due to nonservice-connected diabetes) was identified.  As the Veteran's representative has indicated, this testing is definitive.  While the Veteran logically argues that a damaged disc impinging on a nerve root would likely cause some neurological problems, his opinion is simply not competent.  As a lay person, the Veteran lacks the specialized medical knowledge and training required to identify an etiology for his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where a direct, observable cause and effect relationship can be reported.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, as the Veteran's attorney-representative has pointed out, any medical opinion regarding the presence of radiculopathy offered in the absence of objective testing, such as the EMG/NCV performed by VA, is inadequate and speculative at best.

The Veteran has reported, in addition to the diabetic sensory and reflex impairments of the lower extremities, pain radiating from his low back to his buttocks and thighs.  Examiners have in fact noted some radiating pain with lateral flexion, to the side being compressed.  However, neither he nor any doctor has associated any functional impairment of either lower extremity to such pain; the pain has been considered in connection with limitations of the low back.  Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In the absence of any lower extremity disability related to the service-connected low back disability, separate evaluations are not warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular rating criteria are adequate in this case.  A higher schedular evaluation, as well as the possibility of separate compensable evaluations, are provided for manifestations of the service connected low back disability which are not currently present.  Further, the applicable criteria fully contemplate the subjective complaints and objective findings of disability espoused by the Veteran.  No further consideration of extraschedular evaluation under 38 C.F.R. § 3.321 is required.  Id.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to an evaluation in excess of 60 percent for service-connected degenerative disc and joint disease of the lumbosacral spine is not warranted.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16(a).  For purposes of determining eligibility, a "single disability" includes disabilities of a single body system or arising out of a common etiology.  38 C.F.R. § 4.16(a)(1).  

The Veteran is currently service connected for degenerative disc and joint disease of the lumbosacral spine, which is compensated at the 60 percent rate.  This is his sole service-connected disability.

The question, then, is whether the Veteran's service connected disability renders him unable to obtain or retain substantially gainful employment.  Factors to be considered include, but are not limited to, employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. §§ 3.341, 4.16.

The Veteran reports on his February 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he has completed one year of college.  He has not reported any specialized or vocational training in addition.  Since 2005, he was employed as a security guard with several different agencies.  His last full-time employment ended in June 2006; he worked part-time from June to December 2008.  At an April 1998 Board hearing in connection with an earlier claim, the Veteran reported that between leaving service in 1964 and approximately 1987, he worked in a private school as a placement counselor.  From then to approximately 1991, he worked as a baggage handler for an airline.  After a short period of unemployment, he began working as a security guard.

His most recent employers, the security companies, submitted completed VA form 21-4192's, Request for Employment Information in Connection with Claim for Disability Benefits.  The most remote of the employers stated that due to a sale of the company, it had no records of the Veteran's employment.  Another reported that the Veteran had not been terminated, he had just "never returned to work."  The circumstances of his departure were not explained.  His most recent employer indicated that the Veteran had stopped working for them due to a "lack of work."

The Veteran reports that his most recent employment was part-time only.  He states he was not capable of working full time due to his back condition, including his neurological complaints.


The Veteran has submitted private examination reports and treatment summaries from Dr. MJD, a neurologist; Dr.FAS, a chiropractor; and Dr. DIG, an orthopedic surgeon.  All three indicated that the Veteran was totally disabled and provided detailed rationales in support of their opinions.  Unfortunately, none of their opinions and findings support an award of TDIU.

Dr. MJD reported that the Veteran was receiving total disability from an unknown source in his August 2005 statement, but attributed this to neurological problems.  He noted that the Veteran had a back disability and diabetic neuropathy.  Clinical findings showed normal lower extremity reflexes of 2+, and muscle strength was normal, as was tone and bulk.  There was decreased pin and vibratory sensation of the lower extremities.  The Veteran stated that he could not do any heavy lifting.  The examiner did not offer his own opinion regarding the extent of the Veteran's occupational impact.  He merely repeated that the Veteran was already found disabled due to MRI findings and reported "difficulty with activities of daily living as noted."  None were noted; the sole reported restriction applied to heavy lifting.  Even if the examiner's unattributed repetition of some past finding of 100 percent disability were considered to represent his agreement with that opinion, he provides no rational basis for such.  He notes only very minor clinical findings, and does not even report any significant subjective complaints.  Those he does note, such as reports of pain or an inability to do heavy lifting, are completely unquantified.  The statement of Dr. MJD has little probative value.

Dr. FAS, in contrast, did note specific findings related to the back and other conditions in his December 2005 report.  He stated that a 100 percent evaluation was warranted.  No criteria for his opinion were set forth.  The doctor noted increased low back pain as well as increased functional loss of the lower extremities (including neurological symptoms he related to the back).  Dr. FAS opined that the Veteran's "employment opportunities are non-existent."  In so opining, however, he considered age and nonservice-connected factors such as neurological problems and diabetes.  While the examiner did specify that "security work" was not possible because long periods of standing or sitting would worsen "an already unstable lumbar spine."  He did not describe any other current functional impairments or capabilities.  The opinion of Dr. FAS is of very limited probative value, as the clear opinion regarding occupational capacity considers improper factors.  His opinion does not focus on the impact of solely service connected factors; where he does address the impact of only the back, it is in the context of a single limitation: extended sitting or standing.  The examiner stated that he had treated the Veteran for several years, but no records of such have been submitted, nor has the Veteran supplied releases or information to permit VA to conduct further development on his behalf.

Dr. DIG reported the results of his orthopedic examination in September 2007.  The doctor stated the referral was due to back pain which had existed since service, and was worsening.  The Veteran's multiple nonservice-connected medical problems were noted.  Examination showed a normal lordotic curve of the lumbar spine.  There was no spasm.  Flexion was to 60 degrees, with pain.  Extension was painful to 10 degrees.  Right lateral bending was to 20 degrees, and left lateral bending was to 30 degrees.  Both produced radiating pain to the sacroiliac joint, buttock, and thighs.  Straight leg raise was positive at 40 degrees on the right and 60 degrees on the left.  Reflexes were equal and symmetrical.  The right calf was reduced in circumference (1/2") in relation to the left; the examiner termed this atrophy.  Gait was normal, but the Veteran needed assistance sitting up from a prone position.  Dr. DIG also reviewed VA treatment records from 1999 to 2007, and noted the radiographic findings.  He diagnosed herniated lumbar discs, lumbar derangement and radiculopathy, and lumbar spinal stenosis.  He expressed surprise at the VA's conclusion that there was no radiculopathy, as he felt the positive straight leg raise, decreased reflexes, and weakening "indicate evidence of radiculopathy."  He opined that a diagnosis of radiculopathy was clinically warranted, as was a finding of total disability.  He did not indicate under what criteria a 100 percent evaluation was merited.  Dr. DIG made no findings regarding impacts on occupational functioning. 

The opinion of Dr. DIG is entitled to no weight with regard to the question of TDIU.  Despite his insistence that clinical observations warranted a diagnosis of radiculopathy, the objective testing shows no such impairment, and the reported neurological findings are not service-connected.  While the specific criteria or standard he applied to determine the Veteran is deserving of a 100 percent rating are unknown, Dr. DIG clearly considered the impact of nonservice-connected factors in so opining.  To the extent that his personal clinical findings could be evaluated by the Board as the finder of fact to determine what limits of occupational function are present, he makes none.

Finally, with regard to all three private medical opinions, they concern a period of time prior to the filing of the claim for TDIU now on appeal.  The examiners assessed the Veteran based on his disability as it existed in 2005 or, at best, 2007.  The Veteran alleged in 2009 that his current disability rendered him unemployable.  The impact of the status of the back disability in the past was considered by the Board in the July 2006 decision denying TDIU entitlement.  This denial was not appealed.  To be clear, to the extent the private doctors discuss the Veterans functional limitations, the reports are relevant evidence.  The age of the information upon which their conclusions are based, however, reduces (but does not eliminate) their evidentiary value in the context of current allegations of unemployability.

A more contemporaneous VA examination was conducted in February 2009.  The claims file was reviewed in conjunction with the examination.  The Veteran complained of back pain almost daily.  Pain increased with weather changes or when moving from a sitting to standing or standing to sitting position.  Standing for long periods also causes pain.  He had no bowel or bladder problems or weakness.  Repetitive motion did not cause problems.  An MRI form 2007 demonstrated a herniated disc and degenerative disc disease.  Deep tendon reflexes were even at 1/4.  Muscle strength was 5/5 in the lower extremities.  Sensation was grossly intact with light touch, and straight leg raise was negative.  The lumbosacral spine was not tender to palpation or deformed.  Flexion was to 70 degrees and extension to 15.  Both movements were painful.  Right rotation was to 10 degrees and left to 15 degrees.  Lateral flexion was to 10 on the right and 15 on the left.  There was no additional loss of function with repetitive motion due to pain, fatigue, or lack of endurance.  The examiner diagnosed degenerative disc disease, a herniated disc, and lumbar radiculopathy.  The examiner opined that the Veteran "should not do any type of work which requires lifting, bending, carrying objects, [or] standing or sitting for long periods of time."  Occasional sitting for no longer than 1/2 hour at a time was permissible.  He specified that this assessment ignored factors such as age and nonservice-connected disabilities, and considered only the back.

At a separate February 2009 VA general medical examination, the Veteran reported that he had stopped working in December 2008 because the company was cutting down the number of contracts.  He complained of low back pain radiating to the back of both legs.  He rated his pain as 8/10.  The examiner offered no opinion or findings regarding occupational capacity.

A VA spine examination was conducted in May 2010, following the April 2010 Board remand.  The claims file was again reviewed; the examiner was the same doctor who had seen the Veteran in February 2009.  The Veteran again reported daily pain, worse with activity, to include long periods of sitting or standing.  He reported occasional radiation down the legs to the ankles.  He had no problems with repetitive use or flare-ups, though he did describe periods of worsened pain two or three times a week.  He can still perform daily activities during those periods.  Gait was steady and normal.  Deep tendon reflexes were 1/4, and muscle strength was 5/5.  Sensation was grossly intact with light touch, and straight leg raise was negative.  There was a slight loss of lumbar lordosis.  The spine was not tender.  Flexion was to 60 degrees, extension to 10 degrees, right rotation to 10 degrees, left rotation to 15 degrees, right flexion to 15 degrees, and left flexion to 10 degrees.  He complained of pain with flexion and extension, but there were no objective signs of such.  Repeated motion did not result in additional functional impairment from pain, fatigue, or lack of endurance.  The examiner diagnosed lumbar degenerative disc disease, a herniated disc at L5-S1, and subjective lumbar radiculopathy.  There was no objective correlation of this, and the Veteran refused an EMG/NCV study, as he did not like needles.

In response to protests regarding the lack of an EMG/NCV test in forming an opinion regarding neurological symptoms (The failure was "illogical and clearly erroneous.") such test was conducted in June 2010.  The Veteran reported constant stabbing low back pain of 9/10 severity.  Prolonged sitting or walking exacerbated the pain.  Medication and soaking were somewhat helpful.  The Veteran associated the pain with numbness, paresthesia, and weakness in his legs.  The Veteran was observed to be in "mild distress" on examination.  Lumbar lordosis was decreased, and there was tenderness throughout the lumbar spine.  No atrophy was noted.  The Veteran gave poor effort on the motor examination, and the sensory findings were inconsistent.  Reflexes were reduced.  The examiner concluded that there was no electrodiagnostic evidence of right or left lumbosacral radiculopathy.  Instead, a peripheral polyneuropathy was diagnosed.  

In September 2010, a VA treating doctor reported that the Veteran "had not worked in 2 years because of back pain.  [The Veteran] continues to suffer from lower back pain." 

A VA spine examination was conducted in April 2011.  The claims file was reviewed and the Veteran's medical history was noted.  The examiner had seen the Veteran twice previously.  The Veteran repeated his assertions of daily back pain, worse with activity such as climbing stairs, bending, lifting, or standing or sitting for long periods.  He reported occasional radiation to his calves.  Deep tendon reflexes were 1/4, and muscle strength was 5/5.  Sensation was grossly intact with light touch, and straight leg raise was negative.  No muscle spasms were noted, and there was no atrophy, scoliosis, or tenderness.  Flexion was to 55 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees bilaterally, and rotation was to 10 degrees on the right and 15 degrees on the left.  Repetitive motion did not result in additional functional impairment.  The examiner noted the condition was essentially unchanged since May 2010.

The evidence of record clearly establishes that the Veteran's various health problems have had a severe impact upon his employment.  However, the claim for TDIU focuses solely upon the impact of his service connected low back disability on his ability to obtain or retain employment.

That the low back disability prevents any form of heavy labor, or even moderate labor, is unquestioned.  As the Veteran testified in 1998, he had to leave his job as a baggage handler because lifting and moving luggage was too straining.  No doctor has indicated that the Veteran remains capable of strenuous physical occupational tasks.

The Veteran alleges that his current low back disability also prevents sedentary employment, as he is not capable of sitting or standing for extended periods of time. Doctors all agree that in fact extended periods sitting or standing are not advisable.  This does not, however, prevent him from obtaining or retaining substantially gainful employment.  Only one examiner, in February 2009, addressed the possibility that the Veteran could in fact change position when working.  "As far as sedentary types of work, occasional sitting for no longer than one-half hour at a time can be permitted."  

The Veteran, then, could work at a job that permitted him the freedom to move around, changing position from sitting to standing, or walking a bit, as needed.  For example, as a security guard, the Veteran could alternate sitting, standing, and patrolling an area to avoid the extended positioning which exacerbates his pain.  He could do the same in a number of jobs.  

The Veteran argues alternatively that while the limits imposed by the back would permit some employment, such is marginal at best.  He states he is capable of no more than part-time employment, citing his last employment in 2008 as an example.  However, the record reflects that this underemployment was a function of the available work, not his functional capacity.  The Veteran testified that his security work was on a contract basis.  He independently contracted with a company which was obligated to provide guards to its clients.  He stated that his most recent employer had cut back the number of available contracts, which is consistent with the employer's report that the Veteran left due to a lack of work.  No employer has stated that he left or was limited by any physical disability.

The Board recognizes that the additional problems of neuropathy, hypertension, diabetes, and heart disease reflected in his medical records would impose further restrictions on the narrow range of employment open to the Veteran.  These may not be considered, however.  Only the impact of the service connected back may be weighed.  All of the positive medical opinions of record, and the Veteran's own arguments, improperly consider the impact of nonservice connected disabilities on his occupational capacity.  The sole medical opinion of record which limits consideration to the proper factors, under the applicable criteria, indicates that the Veteran can function in some occupational capacity.

Further, the question of unemployability is a factual determination.  While the finding should be informed by the opinions of medical professionals, the final determination must be based on the functional capacities associated with the service connected disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (stating that " '[i]t is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present' " (quoting 38 C.F.R. § 4.2 (2006))).  To that end, the functional capacity reflected by the clinical findings in treatment and examination reports indicate that the Veteran remains capable of performing substantially gainful employment.  He has repeatedly stated that he can generally perform his daily activities.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to TDIU is not warranted.








ORDER

Entitlement to an evaluation in excess of 60 percent for service-connected degenerative disc and joint disease of the lumbosacral spine is denied.

Entitlement to TDIU is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


